Citation Nr: 1747252	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  16-43 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neuropathy of the left upper extremity.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left finger disability.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for a diarrhea disability.

5.  Entitlement to service connection for neuropathy of the left upper extremity.  

6.  Entitlement to service connection for a left finger disability.  

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a groin disability.

10.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to January 1947, and from March 1947 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A March 1967 rating decision denied the Veteran's claims of entitlement to service connection for a left arm and finger disability.

2.  The evidence received since the March 1967 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for neuropathy of the left upper extremity and a left finger disability.

3.  The weight of the evidence of record is against a finding that the Veteran has a chronic stomach disability or diarrhea disability.

4.  The weight of the evidence of record is against a finding that neuropathy of the left upper extremity, a left finger disability, a neck disability, a right knee disability, or a groin disability began during the Veteran's military service, was caused by his service, manifested within a year of his service, or has been continuous since service.


CONCLUSIONS OF LAW

1.  The March 1967 rating decision denying the Veteran's claims of entitlement to service connection for a left arm and finger disability is final.  38 U.S.C.A § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for neuropathy of the left upper extremity and a left finger disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  The criteria for service connection for chronic stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

4.  The criteria for service connection for a diarrhea disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

5.  The criteria for service connection for neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

6.  The criteria for service connection for left finger disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

7.  The criteria for service connection for neck disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

8.  The criteria for service connection for right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

9.  The criteria for service connection for groin disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the Veteran's claims of entitlement to service connection for neuropathy of the left upper extremity and a left finger disability.  As such, the Board finds that any error related to VA's duties to notify and assist is moot with respect to these claims.  

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in April 2011 and November 2012.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  The Veteran has been provided with examinations addressing his claimed disabilities.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claims of entitlement to service connection for neuropathy of the left upper extremity and a left finger disability were last finally denied in a March 1967 rating decision.  This rating decision found, in pertinent part, that the evidence did not support a finding that the Veteran had chronic disabilities.  The Veteran did not appeal the March 1967 rating decision, no evidence was received within one year of the March 1967 rating decision, and no new service records have been submitted.  Therefore, the March 1967 rating decision is final.  

The Veteran has since submitted medical evidence indicating that he indeed has a disability-neuropathy-affecting the left arm and fingers.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence indicates that the Veteran has a current disability affecting the left arm and fingers, the Board finds that the newly-submitted evidence relates to unestablished facts necessary to substantiate the claims.  As new and material evidence has been received, the claims for service connection for neuropathy of the left upper extremity and a left finger disability are reopened.



Service Connection Generally

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that arthritis and organic diseases of the nervous system are chronic diseases and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis and organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Service Connection for a Stomach Disability and Diarrhea

The Board will discuss the Veteran's claims for service connection for a stomach disability and diarrhea together both because the claims share a similar factual history and because the evidence does not show the presence of a current disability for either claim.  

Turning to the facts in this case, the Veteran complained of diarrhea in October 1961.  In November 1962, however, the Veteran denied experiencing diarrhea.  In the Veteran's October 1965 separation examination, the Veteran's abdomen, anus, and rectum were noted to be normal.  In the Veteran's October 1965 Report of Medical History, the Veteran denied experiencing symptoms such as frequent indigestion or stomach trouble.  Following service, in a June 1966 examination, the Veteran's digestive system was noted to be normal.  

The Veteran filed a claim of entitlement to service connection in July 2012.  The Veteran underwent a VA examination in April 2013, at which time the examiner noted that the Veteran complained of experiencing diarrhea in 2000 or 2001, at which time the Veteran was prescribed a pill that stopped his diarrhea.  The Veteran indicated that he had undergone routine colonoscopies, all of which were normal.  The examiner opined that it was less likely than not that the Veteran's complaints of a stomach condition and diarrhea were related to his service.  As a rationale for this opinion, the examiner indicated that the Veteran had two self-limiting episodes of gastroenteritis in the military, both of which resolved.  The examiner found that the Veteran did not have a chronic stomach or diarrhea disability, and the Veteran's separation examination did not note gastrointestinal symptoms.  

In a September 2015 hearing before RO personnel, the Veteran indicated that he experienced diarrhea on a number of occasions in service.  The Veteran did not indicate, however, that he had actually been diagnosed with a diarrhea or stomach disability.  In August 2017, the Veteran denied experiencing gastrointestinal symptoms such as nausea, vomiting, frequent indigestion or reflux, abdominal pain, diarrhea, constipation, or melena.  

Turning to an analysis of these facts, the Board cannot find that the Veteran has been diagnosed with a stomach disability or chronic disability resulting in diarrhea at any time since filing his claim in July 2012.  While the Veteran may complain of experiencing symptoms such as diarrhea and stomach pain, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  In other words, service connection requires the presence of a disability, rather than  symptoms alone.

To the extent that the Veteran believes that he experiences symptoms of a stomach disability or chronic disability resulting in stomach pain or diarrhea, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may have experienced such symptoms, his statements are not sufficient to establish the presence of a stomach disability or chronic disability resulting in diarrhea.  The Board finds that the weight of the medical evidence of record is against a finding that the Veteran suffers from a stomach disability or chronic disability resulting in diarrhea.  Accordingly, the Board finds that the first Hickson element is not met.  

Furthermore, the Board notes that the Veteran's gastrointestinal system was noted to be normal at his separation from service, and the Veteran did not complain of gastrointestinal symptoms at that time.  While the Veteran claimed during his hearing before RO personnel to have experienced symptoms associated with a stomach disability and diarrhea in service and continuously since service, the Veteran indicated at the time of his April 2013 examination that he had not experienced symptoms of diarrhea until 2000, approximately 34 years following his separation from service.  Thus, even if the Board were to find that the evidence supported a finding that the Veteran had a current stomach disability or disability resulting in diarrhea, the evidence indicates that the Veteran did not complain of such symptoms at the time of his separation from service, nor did he complain of such symptoms for many decades following service.  The weight of the evidence thus fails to support a connection between the Veteran's current complaints and his active duty service.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a stomach disability or chronic disability resulting in diarrhea.  As the weight of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Neuropathy of the Left Upper Extremity and a 
Left Finger Disability

The Board will discuss the Veteran's claims for service connection for a neuropathy of the left upper extremity and a left finger disability together both because the claims share a similar factual history.  

Turning to the facts in this case, in October 1950, the Veteran was treated for ulnar neuritis of the left hand.  In the Veteran's October 1965 separation examination, however, the Veteran's upper extremities was noted to be normal.  In the Veteran's October 1965 Report of Medical History, the Veteran denied experiencing symptoms such as swollen or painful joints, a history of broken bones, arthritis, rheumatism, or bone or joint deformity.  The Veteran was involved in a motor vehicle accident (MVA) in November 1965, at which time a treating clinician noted that the Veteran's extremities were "ok".  In December 1965, the Veteran underwent physical therapy to treat medial epicondylitis of the left arm.  A December 1965 x-ray examination of the left elbow was normal.  

Following service, in a June 1966 examination, the Veteran complained of non-localized pain the left elbow region extending from the mid-portion of the left arm to the mid-portion of the left forearm.  A clinician found no evidence of tenderness, limitation of joint motion, increased join heat, redness, or other abnormalities.  X-ray examination revealed no bony abnormalities.  The clinician found that the Veteran had no physical abnormalities of the left elbow.  

In December 2010, a clinician noted that the Veteran had moderate sensory-motor polyneuropathy in the left arm that might represent diabetic polyneuropathy.  The clinician also diagnosed the Veteran with severe ulnar neuropathy of the left arm, with absent sensory and motor responses noted.  The clinician indicated that the Veteran's diabetic polyneuropathy might contribute to this disability.  

In a May 2011 cold injury examination, the Veteran indicated that he experienced pain, arthritis, a cold sensation, and paresthesias in his left hand in service as a result of exposure to the cold.  The Veteran received no treatment in service for amputation, Raynaud's phenomenon, or hyperhidrosis.  Neurologic, orthopedic, and vascular examination of the Veteran's left hand was normal.  The examiner concluded that there were no objective findings associated with a cold injury.  

The Veteran filed a claim of entitlement to service connection in July 2012.  In November 2012, Dr. Humphrey indicated that the Veteran stated that during service, his hands were exposed to wind and sub-freezing temperatures for long periods of time.  Dr. Humphrey indicated that it was "not uncommon for someone to be frostbitten and the symptoms are manifest to a noticeable degree for many years after exposure".  Dr. Humphrey indicated that the Veteran's severe arthritic condition in his left hand was related to his exposure to extreme cold temperatures while on active duty.  

The Veteran underwent a VA examination in March 2013, at which time the Veteran indicated that he began to experience numbness of the fourth and fifth fingers of the left hand approximately five years before.  The Veteran indicated that he experienced difficulty with fine motor control.  The Veteran indicated that he had a 25-year history of diabetes and known diabetic neuropathy.  The examiner diagnosed the Veteran with diabetic polyneuropathy of the left upper extremity.  The examiner opined that the Veteran's polyneuropathy was less likely than not related to his in-service treatment for ulnar neuritis.  As a rationale for this opinion, the examiner noted that the Veteran's 1950 complaint of ulnar neuritis had resolved without a subsequent chronic disability.  Instead, the examiner opined that the evidence supported a finding that the Veteran's current neuropathy arose as a result of his diabetes, and began some 55 years following service.  

Later in April 2013, the Veteran indicated that his left finger disability occurred not as a result of in-service cold injury, but it was instead the result of an in-service incident in which he smashed his left finger on a rock.  The Veteran indicated that this incident was not noted in his service treatment records because he received treatment at 5:00PM.  In a September 2015 hearing before RO personnel, the Veteran indicated that he received in-service treatment for this left finger injury on three or four occasions.  

Upon review of these facts, the Veteran received in-service treatment for complaints affecting his left arm and hand, and the Veteran has current diagnoses affecting the left arm and hand.  With both current disabilities and an in-service incidents, the remaining question is whether the evidence supports a finding of a connection between the Veteran's claimed disabilities and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's neuropathy of the left upper extremity and left finger disability are related to his service.  The Board places great weight on the opinion of the April 2013 examiner that the Veteran's neuropathy of the left upper extremity and left finger disability were not related to his service, but were instead related to the Veteran's diabetes, which is unrelated to service.  This finding is consistent with the finding of a December 2010 clinician noting the Veteran's diabetic polyneuropathy of the left upper extremity.  Furthermore, the examiner's opinion was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  

With that said, the Board acknowledges that in November 2012, Dr. Humphrey opined that the Veteran's left hand disability was related to his in-service exposure to cold temperatures.  The Board places relatively little weight on this opinion for a number of reasons.  The Veteran himself does not believe that his left finger disability is related to cold exposure; the Veteran instead relates his finger disability to a claimed in-service incident in which he "smashed" his finger.  Additionally, Dr. Humphrey's opinion is based only on the Veteran's self-reported history of in-service cold injury, which is not supported by the Veteran's service treatment records.  In this regard, the Board notes that the mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Lastly, Dr. Humphrey did not discuss evidence contrary to his opinion, such as the Veteran's long history of treatment for diabetes and diagnosis with diabetic polyneuropathy.  In sum, the Board places relatively little weight on the nexus opinion of Dr. Humphrey.  

To the extent that the Veteran believes that his neuropathy of the left upper extremity and left finger disability are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disabilities claimed on appeal, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's neuropathy of the left upper extremity and left finger disability are related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the Veteran's orthopedic and neurologic systems, the internal functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his neuropathy of the left upper extremity and left finger disability, and it finds that he has not done so.  Following service, while the Veteran complained of left elbow pain in June 1966, an examiner found the Veteran's left elbow to be normal at that time.  After that time, the record indicates that the Veteran next sought treatment for complaints relating to his left arm and hand in December 2010, approximately 44 years after his separation from service.  Thus, the Board notes that while the Veteran complained of left elbow pain in June 1966, he did not again complain of symptoms relating to either his left upper extremity or left fingers for over four decades following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his neuropathy of the left upper extremity and left finger disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for decades following service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's neuropathy of the left upper extremity and left finger disability were not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran has not been prejudiced by the Board's adjudication of the claims on the merits after determining that new and material evidence had been submitted.  The record shows that the AOJ considered the claim on the merits as well, and so there can be no prejudice.

Service Connection for a Neck Disability

In the Veteran's October 1965 separation examination, the Veteran's neck was noted to be normal.  In the Veteran's October 1965 Report of Medical History, the Veteran denied experiencing symptoms such as swollen or painful joints, a history of broken bones, arthritis, rheumatism, or bone or joint deformity.  Following the Veteran's November 1965 MVA, the Veteran complained of aching pain in his neck, and he was diagnosed with multiple severe contusions.  The Veteran's neck was noted to be symmetrical and supple.  A November 1965 x-ray of the Veteran's neck was normal with no fracture or other abnormality noted.  

Following service, in a June 1966 examination, the Veteran's neck was noted to be normal.  In March 2011, Dr. Humphrey indicated that he had treated the Veteran since 1997, and the Veteran had been diagnosed with cervical spondylosis with the suggestion of myelopathy.  

The Veteran filed a claim of entitlement to service connection in July 2012.  In March 2013, an examiner diagnosed the Veteran with cervical spondylosis.  The examiner opined that it was less likely than not that the Veteran's neck disability was related to his military service.  As a rationale for this opinion, the examiner noted that the Veteran reported a gradual decrease in the range of motion of his neck over the past 10 to 12 years.  The examiner noted that the Veteran did not have a neck disability at the time of his separation examination, and no chronic neck disability was apparent in the Veteran's service treatment records.  While the examiner acknowledged the Veteran's in-service MVA, the examiner noted that contusions were noted at that time, with no chronic diagnosis rendered.  Accordingly, the examiner concluded that it was less likely than not that the Veteran's neck disability was related to his military service.

Upon review of these facts, the Veteran received in-service treatment for complaints relating to his neck, and the Veteran has a current diagnosis with cervical spondylosis.  With a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's claimed disability and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's neck disability is related to his service.  The Board places great weight on the opinion of the March 2013 examiner that the Veteran's neck disability was not related to his service, which was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  The Board has reviewed the medical evidence of record for any opinions relating the Veteran's neck disability to his service, and it has found none.  

To the extent that the Veteran believes that his neck disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a neck disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's neck disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the Veteran's orthopedic system, the internal functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his neck disability, and it finds that he has not done so.  Following service, the medical evidence does not support a finding that the Veteran complained of symptoms relating to his neck until 1997, at earliest, approximately 31 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his neck disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for decades following service.  Furthermore, at the time of his March 2013 examination, the Veteran indicated that he had experienced symptoms associated with his neck for approximately 10 to 12 years, or since 2001, at earliest.  The Board believes that the Veteran accurately reported the duration of his symptoms to the examiner, especially when considered in conjunction with the lack of complaint of neck pain until 1997.  The Board thus finds that the record does not support a finding that the Veteran experienced symptoms of a neck disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's neck disability was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Knee Disability

In March 1961, the Veteran complained of trick knees, especially on the right side.  An examination of the Veteran's right knee was normal.  In June 1965, the Veteran complained of pain in the right knee when walking.  An x-ray of the Veteran's right knee was normal, and a clinician noted that the right knee had good stability and a full range of motion.  In the Veteran's October 1965 separation examination, the Veteran's lower extremities were noted to be normal.  The examiner noted that the Veteran had one in-service episode of right knee pain after exertion, but this episode resulted in no swelling, and the pain had not recurred.  In the Veteran's October 1965 Report of Medical History, the Veteran denied experiencing symptoms such as a "trick" or locked knee or swollen or painful joints.  Following the Veteran's November 1965 MVA, a clinician noted that the Veteran had a full range of motion in his extremities.  

Following service, in a June 1966 examination, while the Veteran complained of pain associated with his left ankle, left toe, and left elbow, the Board notes that he did not complain of symptoms associated with his right knee.  In January 1996, the Veteran complained of increased pain with walking; an x-ray showed severe degenerative changes of the right knee.  In June 1998, the Veteran complained of at least a five-year history of problems with his right knee.  An x-ray showed osteoarthritis of the right knee.  

The Veteran filed his claim of entitlement to service connection in March 2011.  In March 2011, Dr. Humphrey indicated that the Veteran had been diagnosed with degenerative joint disease of the right knee, which was aggravated when the Veteran was exposed to sub-zero temperatures during three separate tours of duty in Alaska.  In a May 2011 cold injury examination, the Veteran stated that he incurred a cold injury to his right knee while serving in Alaska from 1954 to 1955, but he further stated that he did not seek treatment for this condition in service or after service.  Neurologic, orthopedic, and vascular examinations of the Veteran's right knee were normal.  The examiner concluded that there were no objective findings associated with a cold injury.  

The Veteran underwent an additional VA examination in July 2012, at which time the Veteran reported that his right knee was exposed to cold in service, and his right knee began hurting in 1966 or 1967.  The Veteran denied a history of frostbite.  The examiner found that the Veteran had only one episode of transient knee pain in-service with no residual effects.  The Veteran's retirement physical showed no evidence of a chronic knee disability.  

In November 2012, Dr. Humphrey indicated that the Veteran stated that during service, his right knee was exposed to wind and sub-freezing temperatures for long periods of time.  Dr. Humphrey indicated that it was "not uncommon for someone to be frostbitten and the symptoms are manifest to a noticeable degree for many years after exposure".  Dr. Humphrey indicated that the Veteran's severe arthritic condition in his right knee was related to his exposure to extreme cold temperatures while on active duty.  

In March 2013, an examiner opined that it was less likely than not that the Veteran's right knee disability was related to service.  As a rationale for this opinion, the examiner noted that the Veteran's separation examination stated that the Veteran had experienced one episode of right knee pain after exertion with no swelling or recurrence.  The examiner further noted that the Veteran had a normal knee x-ray in service.  The examiner thus concluded that it was less likely than not that the Veteran had a chronic right knee disability that was related to service.  

Upon review of these facts, the Board notes that the Veteran received in-service treatment for complaints relating to his right knee, and the Veteran has a current diagnosis with a right knee disability.  With a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's claimed disability and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's right knee disability is related to his service.  The Board places great weight on the opinion of the March 2013 examiner that the Veteran's right knee disability was not related to his service, which was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  

With that said, the Board acknowledges that in March 2011 and November 2012, Dr. Humphrey opined that the Veteran's right knee disability was related to his in-service exposure to cold temperatures.  The Board places relatively little weight on these opinions for a number of reasons.  Dr. Humphrey's opinion is based only on the Veteran's self-reported history of in-service cold injury, which is not supported by the Veteran's service treatment records.  Indeed, while it is undisputed that the Veteran served in Alaska, the Veteran's service treatment records show that clinicians consistently found the Veteran's right knee to be normal.  In this regard, the Board notes that the mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Lastly, Dr. Humphrey did not discuss evidence contrary to his opinion, such as the contribution, if any, of the Veteran's long history of obesity to his development of right knee arthritis.  In sum, the Board places relatively little weight on the nexus opinion of Dr. Humphrey.  

To the extent that the Veteran believes that his right knee disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right knee disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right knee disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the Veteran's orthopedic system, the internal functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his right knee disability, and it finds that he has not done so.  Following service, the medical evidence does not support a finding that the Veteran complained of symptoms relating to his right knee until 1996, at earliest, approximately 30 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his right knee disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for decades following service.  Furthermore, the Board notes that in June 1998, the Veteran indicated that he had experienced symptoms associated with his right knee for approximately five years.  The Veteran did not, at that time, relate his symptoms to his military service.  The Board thus finds that the record does not support a finding that the Veteran experienced symptoms of a right knee disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's right knee disability was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Groin Disability

In the Veteran's October 1965 separation examination, the Veteran's skin was noted to be normal.  Though the Veteran reported a "life long history of dry skin", a clinician noted that a dry skin condition had not been diagnosed, no medications were required, and the Veteran's complaint resulted in no complications or sequelae.  In March 1966, the Veteran complained of a rash and "muscle-like pain" in the groin.  It was noted that the Veteran had a past history of syphilis.  

Following service, in June 1966, an examiner noted that the Veteran did not have any evidence of skin disease.  The Veteran filed a claim of entitlement to service connection in July 2012.  The Veteran underwent a VA examination in March 2013, at which time the examiner diagnosed the Veteran with tinea, and indicated that the Veteran had not experienced a rash in the groin area until one year before.  The Veteran indicated that the rash did not itch and was asymptomatic.  The examiner opined that the Veteran's current rash was less likely than not related to his service.  As a rationale for this opinion, the examiner indicated that the Veteran's in-service rash were not chronic in nature, and the Veteran's service treatment records did not otherwise support a finding that the Veteran suffered from a chronic groin rash.  In a September 2015 hearing before RO personnel, the Veteran indicated that he had experienced occasional rashes in his groin since his separation from service.  

Upon review of these facts, the Veteran received in-service treatment for a rash in the groin, and the Veteran has a current diagnosis with tinea.  With a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's claimed disability and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's groin disability is related to his service.  The Board places great weight on the opinion of the March 2013 examiner that the Veteran's groin disability was not related to his service, which was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  The Board has reviewed the medical evidence of record for any opinions relating the Veteran's groin disability to his service, and it has found none.  

To the extent that the Veteran believes that his groin disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as itching and pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a groin or skin disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's groin disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the Veteran's dermatologic system, the internal functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his groin disability, and it finds that he has not done so.  Following service, the medical evidence does not support a finding that the Veteran complained of symptoms relating to his groin until 2012, at earliest, when he filed his claim of entitlement to service connection, which is approximately 46 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his groin disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for decades following service.  Furthermore, at the time of his March 2013 examination, the Veteran indicated that he had experienced symptoms associated with his groin for only a year before the examination, or since 2012, at earliest.  The Board believes that the Veteran accurately reported the duration of his symptoms to the examiner, especially when considered in conjunction with the lack of complaint of symptoms for decades following service.  The Board thus finds that the record does not support a finding that the Veteran experienced symptoms of a groin disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's groin disability was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for neuropathy of the left upper extremity is reopened, and to that extent only, the appeal is granted.

The claim of entitlement to service connection for a left finger disability is reopened, and to that extent only, the appeal is granted.

Service connection for neuropathy of the left upper extremity is denied.

Service connection for a left finger disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a stomach disability is denied.

Service connection for a diarrhea disability is denied.

Service connection for groin disability is denied.  



REMAND

With respect to the Veteran's claim for service connection for a right foot disability, in November 2012, an examiner diagnosed the Veteran with a fungal infection of the right foot.  The examiner did not, however, opine as to whether the Veteran's right foot disability was related to his service, to include the Veteran's claimed in-service exposure to cold temperatures or his in-service treatment for a blister of the right foot.  Also in November 2012, Dr. Humphrey, a private clinician, indicated that the Veteran had a "severe arthritic condition" of the right foot that was related to service.  The Board notes that the record does not contain medical records demonstrating that the Veteran has arthritis of the right foot.  In April 2013, a VA examiner found, without conducting imaging studies of the foot or addressing the November 2012 opinion, that the Veteran did not have a chronic right foot disability at all.  The Board thus finds that the evidence of record is insufficient to address either the nature or etiology of the Veteran's right foot disability.  Accordingly, the AOJ should arrange for the Veteran to receive an additional examination clarifying the nature of the Veteran's right foot disability, to include whether he suffers from arthritis of the right foot, and addressing the likely etiology of any identified chronic right foot disability.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all private clinicians treating his claimed right foot disability.  Provide the Veteran with an authorization and waiver authorizing Dr. Humphrey, and any other identified private clinicians, to submit medical records to VA.  If such authorization is obtained, attempt to obtain medical records from these institutions.

2.  After completing the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of his right foot disability.  After examining the Veteran, discussing the Veteran's history, and reviewing the Veteran's claims file, the examiner should describe the nature of the Veteran's right foot disability, to include addressing whether the Veteran suffers from either a chronic fungal infection or arthritis of the right foot, and address, with a complete rationale, whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right foot disability had an onset in service or is otherwise related to service.  

For the purpose of this opinion, the examiner should assume that the Veteran was exposed to cold weather while serving in Alaska, and the examiner should note that the Veteran was treated for a blister of the right foot in service.  The examiner should further address Dr. Humphrey's November 2012 opinion stating that the Veteran had severe arthritis in the right foot as a result of his active duty service.  

3.  Then, readjudicate the issue of entitlement to service connection for a right foot disability.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  


The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


